Ryland, Judge.
This was an action by plaintiffs, described as trustees of Ebenezer Chapel, against tbe defendant, before a justice of tbe peace. Judgment was given before said justice in favor of tbe defendant. Tbe plaintiffs appealed to tbe law commissioner’s court, where judgment was rendered for tbe plaintiffs for $12 50.
The record shows that no exception was taken to any act of tbe court below ; no bill of exceptions in tbe case ; no instructions asked ; no motion for a new trial; nor any thing saved whereby this court can be properly called upon to interfere. No reason whatever appearing for reversing this judgment, it, therefore, will be affirmed; tbe other judges concurring.